 
Exhibit 10.1
 
 
ATMEL CORPORATION

 
2010 EMPLOYEE STOCK PURCHASE PLAN
 
1.  Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated Contributions (as defined in Section 2(j) below). The Company’s
intention is to have the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, will be
construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code.
 
2.  Definitions.
 
(a)  “Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.
 
(b)  “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Change in Control” means the occurrence of any of the following events:
 
(i) Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company. For
purposes of this clause (i), if any Person is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person will not be considered a
Change in Control; or
 
(ii) Change in Effective Control of the Company.  If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12)-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
 
(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For purposes of this Section 2(d), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may


1



--------------------------------------------------------------------------------



 



be amended from time to time, and any proposed or final Treasury Regulations and
Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(e)  “Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or Treasury Regulation thereunder will include
such section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
 
(f)  “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
 
(g)  “Common Stock” means the common stock of the Company.
 
(h)  “Company” means Atmel Corporation, a Delaware corporation, or any successor
thereto.
 
(i)  “Compensation” means all regular gross earnings, including payments for
overtime, shift premium, incentive compensation, incentive payments, bonuses,
commissions and other compensation, excluding only one-time, non-recurring
payments, such as relocation bonuses, as determined by the Administrator.
 
(j)  “Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.
 
(k)  “Designated Subsidiary” means any Subsidiary that has been designated by
the Administrator from time to time in its sole discretion as eligible to
participate in the Plan.
 
(l)  “Director” means a member of the Board.
 
(m)  “Eligible Employee” means any individual who is a common law employee of
the Company or a Designated Subsidiary. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave. The Administrator, in its discretion,
from time to time may, prior to an Enrollment Date for a particular Offering and
for all options to be granted on such Enrollment Date under such Offering,
determine that the definition of Eligible Employee will or will not include an
individual if he or she: (i) has not completed at least two (2) years of service
since his or her last hire date (or such lesser period of time as may be
determined by the Administrator in its discretion), or (ii) customarily works
not more than twenty (20) hours per week (or such lesser period of time as may
be determined by the Administrator in its discretion), provided that any
exclusion described in clause (i) or (ii) of this sentence is applied with
respect to each Offering in a uniform manner to all similarly-situated Employees
who otherwise would be Eligible Employees for that Offering.
 
(n)  “Employer” means the employer of the applicable Eligible Employee(s).
 
(o)  “Enrollment Date” means the first Trading Day of each Offering Period.
 
(p)  “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
 
(q)  “Exercise Date” means the last Trading Day of each Purchase Period.
 
(r)  “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the closing price of the Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market or the NASDAQ Capital Market of The
NASDAQ Stock Market (or on the last preceding Trading Day for


2



--------------------------------------------------------------------------------



 



which such quotation exists if the date of determination is not a Trading Day),
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable.
 
(s)  “New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.
 
(t)  “Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of
this Plan, the Administrator may designate separate Offerings under the Plan
(the terms of which need not be identical) in which Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical.
 
(u)  “Offering Periods” means the periods of approximately six (6) months during
which an option granted pursuant to the Plan may be exercised, commencing on the
first Trading Day on or after February 15 and August 15 of each year and
terminating on the last Trading Day in the periods ending six (6) months later.
The duration and timing of Offering Periods may be changed pursuant to
Sections 4 and 20.
 
(v)  “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(w)  “Participant” means an Eligible Employee that participates in the Plan.
 
(x)  “Plan” means this Atmel Corporation 2010 Employee Stock Purchase Plan.
 
(y)  “Purchase Period” means the approximately six (6) month period commencing
after one Exercise Date and ending with the next Exercise Date, except that the
first Purchase Period of any Offering Period will commence on the Enrollment
Date and end with the next Exercise Date.
 
(z)  “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 20.
 
(aa) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(bb) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.
 
3.  Eligibility.
 
(a)  Offering Periods.  Any Eligible Employee on a given Enrollment Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.
Employees who are citizens or residents of a non-U.S. jurisdiction may be
excluded from participation in the Plan or an Offering if the participation of
such Employees is prohibited under the laws of the applicable jurisdiction or if
complying with the laws of the applicable jurisdiction would cause the Plan or
an Offering to violate Section 423 of the Code.
 
(b)  Limitations.  Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate, which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.


3



--------------------------------------------------------------------------------



 



4.  Offering Periods.  The Plan will be implemented through Offering Periods
with a new Offering Period commencing on the first Trading Day on or after
February 15 and August 15 each year, or on such other date as the Administrator
will determine. The Administrator will have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.
 
5.  Participation.  An Eligible Employee may participate in the Plan by
(i) submitting to the Company’s stock administration office (or its designee),
on or before a date determined by the Administrator prior to an applicable
Enrollment Date, a properly completed subscription agreement authorizing
Contributions in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other enrollment procedure determined by the
Administrator.
 
6.  Contributions.
 
(a)  At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each pay day or other
Contributions (to the extent permitted by the Administrator) made during the
Offering Period in an amount not exceeding ten percent (10%) and not less than
two percent (2%) of the Compensation, which he or she receives on each pay day
during the Offering Period; provided, however, that should a pay day occur on an
Exercise Date or within eight (8) days prior thereto, a Participant will have
any payroll deductions made on such day applied to his or her account under the
subsequent Purchase Period or Offering Period. The Administrator, in its sole
discretion, may permit Participants in a specified Offering to contribute
amounts to the Plan through payment by cash, check or other means and/or change
the maximum and minimum percentages of Compensation that may be contributed to
the Plan for that Offering Period. A Participant’s subscription agreement will
remain in effect for successive Offering Periods unless terminated as provided
in Section 10 hereof.
 
(b)  Payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
except as provided in Section 6(a) and 6(d) and subject to earlier termination
by the Participant as provided in Section 10.
 
(c)  All Contributions made for a Participant will be credited to his or her
account under the Plan and payroll deductions will be made in whole percentages
only. A Participant may not make any additional payments into such account.
 
(d)  A Participant may discontinue his or her participation in the Plan as
provided in Section 10, or may increase or decrease the rate of his or her
Contributions during the Offering Period by (i) properly completing and
submitting to the Company’s stock administration office (or its designee), on or
before a date determined by the Administrator prior to an applicable Exercise
Date, a new subscription agreement authorizing the change in Contribution rate
in the form provided by the Administrator for such purpose, or (ii) following an
electronic or other procedure prescribed by the Administrator. If a Participant
has not followed such procedures to change the rate of Contributions, the rate
of his or her Contributions will continue at the originally elected rate
throughout the Offering Period and future Offering Periods (unless terminated as
provided in Section 10). Any elections under the Plan shall be effective only if
made in accordance with such procedures as the Administrator may establish from
time to time. For example, but not by way of limitation, the Administrator may,
in its sole discretion, limit the nature and/or number of Contribution rate
changes that may be made by Participants during any Offering Period, establish
different deadlines for making elections and/or rules for when Contributions
will be included in a particular Offering Period, and/or establish such other
conditions or limitations as it deems appropriate for Plan administration.
 
(e)  Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(b) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.
 
(f)  At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan


4



--------------------------------------------------------------------------------



 



occurs), the Participant must make adequate provision for the Company’s or
Employer’s federal, state, local or any other tax liability payable to any
authority including taxes imposed by jurisdictions outside of the U.S., national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock (or
any other time that a taxable event related to the Plan occurs). At any time,
the Company or the Employer may, but will not be obligated to, withhold from the
Participant’s Compensation the amount necessary for the Company or the Employer
to meet applicable withholding obligations, including any withholding required
to make available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).
 
7.  Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Offering Period more than
fifteen thousand (15,000) shares of the Company’s Common Stock (or such other
limit as the Administrator may establish from time to time). The Eligible
Employee may accept the grant of such option with respect to an Offering Period
by electing to participate in the Plan in accordance with the requirements of
Section 5. The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that an Eligible Employee may purchase during each Purchase Period of an
Offering Period. Exercise of the option will occur as provided in Section 8,
unless the Participant has withdrawn pursuant to Section 10. The option will
expire on the last day of the Offering Period.
 
8.  Exercise of Option.
 
(a)  Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be returned to the Participant. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.
 
(b)  If the Administrator determines that, on a given Exercise Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares of Common Stock available for sale under the Plan on
such Exercise Date, the Administrator may in its sole discretion (x) provide
that the Company will make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as will be practicable and as it will determine in its
sole discretion to be equitable among all Participants exercising options to
purchase Common Stock on such Exercise Date, and continue all Offering Periods
then in effect or (y) provide that the Company will make a pro rata allocation
of the shares available for purchase on such Enrollment Date or Exercise Date,
as applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20. The Company
may make a pro rata allocation of the shares available on the Enrollment Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.
 
9.  Delivery.  As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased


5



--------------------------------------------------------------------------------



 



upon exercise of his or her option in a form determined by the Administrator (in
its sole discretion) and pursuant to rules established by the Administrator. The
Company may permit or require that shares be deposited directly with a broker
designated by the Company or to a designated agent of the Company, and the
Company may utilize electronic or automated methods of share transfer. The
Company may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares. No Participant will have
any voting, dividend, or other stockholder rights with respect to shares of
Common Stock subject to any option granted under the Plan until such shares have
been purchased and delivered to the Participant as provided in this Section 9.
 
10.  Withdrawal.
 
(a)  A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan by submitting a withdrawal notice in the form and manner and in
accordance with such procedures as the Administrator may specify from time to
time. All of the Participant’s Contributions credited to his or her account will
be paid to such Participant promptly after the notice of withdrawal becomes
effective and if timely, such Participant’s option for the Offering Period will
be automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a Participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5.
 
(b)  A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
 
11. Termination of Employment.  Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated.
 
12. Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by applicable law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall
apply to all Participants in the relevant Offering except to the extent
otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).
 
13. Stock.
 
(a)  Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 25 million shares of
Common Stock.
 
(b)  Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
 
(c)  Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant.
 
14. Administration.  The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to determine eligibility, to adjudicate all
disputed claims filed under the Plan and to establish such procedures that it
deems necessary for the administration of the Plan (including, without
limitation, to adopt such procedures and sub-plans as are necessary or
appropriate to permit the participation in the Plan by employees who are foreign
nationals or employed outside the U.S.). Unless otherwise determined by the
Administrator, the Employees eligible to participate in each sub-plan will
participate in a separate Offering.


6



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, the Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of Compensation, handling of Contributions, making
and crediting of Contributions to the Plan (including, without limitation, in
forms other than payroll deductions), establishment of bank or trust accounts to
hold Contributions, payment of interest, making of elections and election
procedures, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local requirements.
Every finding, decision and determination made by the Administrator will, to the
full extent permitted by law, be final and binding upon all parties.
 
15. Designation of Beneficiary.
 
(a)  If permitted by the Administrator, a Participant may file a designation of
a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
 
(b)  Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
 
(c)  All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).
 
16. Transferability.  Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.
 
17. Use of Funds.  The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings in which applicable local
law requires that Contributions to the Plan by Participants be segregated from
the Company’s general corporate funds and/or deposited with an independent third
party for Participants in non-U.S. jurisdictions. Until shares of Common Stock
are issued, Participants will only have the rights of an unsecured creditor with
respect to such shares.
 
18. Reports.  Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.
 
19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.
 
(a)  Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock


7



--------------------------------------------------------------------------------



 



occurs, the Administrator, in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
will, in such manner as it may deem equitable, adjust the number and class of
Common Stock that may be delivered under the Plan, the Purchase Price per share
and the number of shares of Common Stock covered by each option under the Plan
that has not yet been exercised, and the numerical limits of Section 13.
 
(b)  Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
 
(c)  Merger or Change in Control.  In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period shall end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.
 
20. Amendment or Termination.
 
(a)  The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under local laws, as further set forth in Section 12 hereof)
as soon as administratively practicable.
 
(b)  Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each Participant properly correspond with
Contribution amounts, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable that are consistent
with the Plan.
 
(c)  In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting or other consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
 
(i)  amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards Codification Topic 718 (or any
successor thereto), including with respect to an Offering Period underway at the
time;
 
(ii)  altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;


8



--------------------------------------------------------------------------------



 



(iii)  shortening any Offering Period by setting a New Exercise Date, including
an Offering Period underway at the time of the Administrator action;
 
(iv)  reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and
 
(v)  reducing the number of shares a Participant may purchase during any
Offering Period or Purchase Period.
 
Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participant.
 
21. Notices.  All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
 
22. Conditions Upon Issuance of Shares.  The Company will not be required to
issue any shares of Common Stock under the Plan unless all the following
conditions are satisfied: (a) the admission of such shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration or other qualification of such shares under any U.S. state
or federal law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, which the
Administrator, in its absolute discretion, deems necessary or advisable; (c) the
obtaining of any approval or other clearance from any U.S. state or federal
governmental agency, which the Administrator, in its absolute discretion,
determines to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of exercise as the Administrator may establish
from time to time for reasons of administrative convenience. If the
Administrator determines, in its absolute discretion, that one or more of the
preceding conditions will not be satisfied, the Administrator may return all
contributions (without interest except as may be required by law) and no shares
will be purchased under the Plan.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
23. Code Section 409A.  The Plan is exempt from the application of Code
Section 409A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Administrator determines that an option
granted under the Plan may be subject to Code Section 409A or that any provision
in the Plan would cause an option under the Plan to be subject to Code
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Code Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto. The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Code Section 409A.
 
24. Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
 
25. Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
 
26. Severability.  If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.


9